UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 E. Michigan St. Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-6609 Registrant's telephone number, including area code Date of fiscal year end: June 30, 2010 Date of reporting period:June 30, 2010 Item 1. Reports to Stockholders. PHOCAS SMALL CAP VALUE FUND ANNUAL REPORT June 30, 2010 Market Summary With declines across all domestic equity capitalizations and investment styles, the second quarter ending June 30, 2010 started off well and ended up badly, just the inverse of the first quarter.The smaller the equity market capitalizations, the greater the magnitudes of the declines.There was very little difference, however, between value and growth equities as investors clearly just wanted to exit equities in general. In 2010, the domestic market peaked in late April, then proceeded to decline more than 15%, as measured by the S&P 500® Index, through quarter end.Most of the damage came in the second half of June as concerns grew over European sovereign debt issues (Portugal, Ireland, Greece and Spain, otherwise known as “PIGS”), China’s slowing growth trend, and uncertainty over how draconian the Federal financial reform bill would be, and its effects on financial markets.Also, on the horizon will be greater regulation of oil and energy exploration and production (“E&P”) as the BP disaster has bloomed into the world’s largest ecological disaster.In addition, it didn’t help that the US equity markets had recovered relatively quickly in a short period of time, raising concerns over short-term valuations.It didn’t take long for economic pundits to start clamoring for a double dip recession and, potentially, the possibility of a deflationary period – neither of which would be very good for the equity markets, either here or abroad. In light of all these gloomy headlights, there are offsets – they are just not grabbing the headlines.Unemployment continues to trickle downward, albeit not at rates consistent with prior recoveries.Domestic GDP growth in the first quarter of 2010 was still 2.7%, though revised downward, and, despite the small cap value sector declines of the second quarter, may well remain around the 3% level in 2Q10 – not exactly indicative of a weak economy.Corporate balance sheets are improving at the fastest clip in some time, and the amount of cash on corporate balance sheets is the highest it has been for a while.Corporate debt market spreads relative to Treasuries also remain consistent with historical trends, having recovered significantly from their prior high spreads in 2008.Larger businesses are starting to rehire, and increase capital spending.Leverage on corporate profitability is very high because many businesses have downsized their infrastructure, and in future are not likely to ramp up costs at the same rate as revenue growth.We believe that the worst of the US banking crisis is behind us, and many banks have dramatically improved their capital ratios; though they may still incur losses, 2011 may be the year that many of the banks will return to profitability.The US consumer has shown they are not dead yet, as retail volumes continue to grow.Admittedly, none of these indicators are robust, but for now they show that the economy continues to improve, albeit modestly. Despite our concerns about the economy, we cannot predict which way it will go in the near term.In that context, we continue to look for the best values within the small cap value universe.The recent declines have increased the 2 opportunities for new ideas as some of the selling has been indiscriminate.The Russell 2000® Value Index (the “Benchmark”) declined 10.60% in the second quarter of 2010.As is usually the case in times of fear, investors fled to safety.The only sectors that held up relatively well were utilities (-3%), telecommunications (-6%), and consumer staples (-7%).The worst performers were consumer discretionary (-16%), materials (-14%), and energy (-13). Performance Summary The Portfolio’s quarterly total return outperformed the Benchmark by a very modest amount, less than 40 basis points (“bps”) – nothing to get too worked up about, but a beat is a beat.Also, we like the compounding effect.As usual, since we take little sector exposure risk, most of the upside relative total return was security related. Specifically, our energy stocks outperformed their Benchmark sector return by over 13% during the quarter, and added to overall relative performance by 92 bps.Mariner Energy, a takeout target, generated a quarterly total return of 44%, while Pioneer Natural Resources climbed 5% – they were both in the top 5 performers for the quarter.A pleasant surprise this quarter was the relative performance of our Consumer Discretionary names, as they were collectively responsible for 50 bps of the outperformance as the portfolio’s stocks declined 12% versus 16% for the Benchmark.Deckers Outdoors stands out as a name that had a positive quarterly return supported by both positive earnings surprise and the announcement that they would split the stock 3 for 1 in the following quarter.On the downside, technology had the largest negative impact on relative performance.The portfolio’s technology sector had relative quarterly underperformance of 71 bps as the portfolio’s stocks dropped 16% versus down 11% for the Benchmark.Two large positions in the portfolio, Fairchild Semiconductor and JDA Software, were both down 21% during the quarter.Surprisingly, on the downside this time, the portfolio’s consumer staple stocks were down a collective 16% versus down 7% for the Benchmark.This resulted in relative quarterly underperformance of 35 bps.We have a very limited number of names in the sector, and one of our four names, NBTY, had a disappointing quarterly earnings report.We believe the subsequent price decline was overdone, and have maintained our position.We cannot leave the quarter without talking about the financial sector with its nearly 40% Benchmark weight.The quarterly Benchmark financial sector (-9.53%) actually outperformed the overall Benchmark index return by 107 bps.The portfolio’s exposure to the financial sector was only slightly underweight that of the Benchmark, but it was enough to penalize the portfolio enough to offset the modest relative benefit from stock selection.The end result for the sector was only a modest plus 5 bps relative outperformance versus the Benchmark. Portfolio Positioning Okay, we were right after all.The easy money had been made by year-end 2009, and the second quarter took away the first quarter excesses.We are not 3 surprised by the increasing volatility as stock prices try to find a level of equilibrium – hard to do with so many major macro-economic and political pieces moving around. The Russell rebalancing occurred in the last week of June, and there were some major changes to the Benchmark.Industrials were reduced 271 bps to 14% of the Benchmark, Consumer Discretionary were cut 213 bps to 10%, and Materials fell 122 bps to 5%.Those gaining exposure included healthcare which rose 133 bps to 6% of the Benchmark, and Energy which added 112 bps to 7%.The biggest gainer was financials, already a large weight in the index, adding another 285 bps to 38%. In keeping with our portfolio discipline, we remain quite cognizant of the Benchmark’s sector weights.We continue, however, to take advantage of the differences in valuations within each segment.Some of the recent changes reflect the changes in sector weights as well as valuation opportunities. Looking ahead, the market drop has offered investors opportunities to buy very good companies at quite low valuations.While the portfolio has a number of uncommon values, there may be opportunities to improve our positioning further, specifically in the areas of financials and industrials. Contributors We had one big winner this quarter and then a few more modest ones.The biggest winner was our aforementioned Mariner Energy (+43%), a leading oil & gas E&P company with primary interests in the Gulf and Permian Basin area.Apache Corporation made a very attractive cash and stock offer, and we sold out of our resulting position, both for valuation and market capitalization reasons.Surprisingly, our next two biggest quarterly winners were both financial companies: Republic Bancorp of Kentucky (+20%) and DuPont Fabros Real Estate Investment Trust (+14%).Republic Bancorp has done well in the second quarter of the year, as most of their earnings come from tax refund loans, which are usually done within the second quarter.These types of loans have been under pressure by Congress, but the company has restructured their products to be more consumer friendly.DuPont Fabros is a little unique in that they own, develop and lease space within large data and communication centers to telecommunications oriented companies or other large corporate businesses. Detractors During a very tough quarter, it did not take much to see a significant price decline – primarily disappointing earnings news related.Given the number of financial names we own, it should not be too surprising to see that the two worst performers this quarter were financial stocks:National Financial Partners (-31%) and Whitney Holdings (-33%).Whitney Holdings is a Louisiana-based bank that was literally tarred with the same brush as BP by investors, as concerns were raised about local loans in the area after such a disaster.National Financial Partners was a victim of their own success after having risen so 4 quickly and dramatically in the first quarter of this year.It was reasonable to assume that there would be a correction.Two other companies also hurt performance significantly: Systemax (-31%), a computer and computer-related products retailer and distributor, and, as mentioned before, NBTY Inc. (-29%), a vitamin manufacturer, distributor and retailer.In both cases, we believe that the reactions were overblown.Given the poor economic backdrop, it is not surprising that both stocks saw quick and significant price declines. Buys/Sells As we mentioned, due to significant changes in share prices, both up and down, as well as the re-weighting of the Benchmark by the end of June, we saw a little more activity than usual.We sold a few names due to significant increases in their market capitalizations because they had appreciated over time relative to our initial purchase price: Monster Worldwide, Expedia, Towers Watson, and Pioneer Natural Resources.A few names were sold primarily due to negative fundamental issues, over a reasonable period of time, relative to peers: Innospec, ModusLink, Healthspring, and Colfax.One was sold due to a takeover: Mariner Energy.On the other side of the bill, we were looking opportunistically to replace names with the Benchmark’s rebalancing in mind.With the sale of Mariner Energy and Pioneer Natural resources, we purchased Petroleum Development, a land-based E&P company, and Parker Drilling, a diversified oil & gas services company.Given the recent developments in the Gulf of Mexico and BP, buying a domestic services company was not the best timing, but the fundamental values remain in place.On the other hand, buying a land-based E&P asset play turned out to help the portfolio.We added names within the industrial sector including Aceto Corp and Titan Machinery.Titan represents a consolidation play on distribution of farm and construction equipment in the Midwest combined with the services business associated with it.Not exciting, but it generates solid free cash flow, and the benefits of consolidation will help increase profitability.Aceto Corp is also an interesting name as it sits on the fence between materials (specialty chemicals) and their distribution business (industrial).They service the pharmaceutical/healthcare industries, as well as the agricultural and consumer products end-markets.No debt, and healthy free cash flow combined with low valuation made this a compelling buy.The other big addition was in Materials: Huntsman Corp, a chemical company in transition from commodity chemical supplier with a large debt load, to a specialty chemical manufacturer with a much healthier balance sheet and higher margins. Best regards, Phocas Financial Corporation William Schaff, CFA James Murray, CFA Steve Block, CFA Please refer to the following page for important information. 5 The information above represents the opinions of the Fund Managers, and is not intended to be a forecast of future events, a guarantee of future results, nor investment advice. The Small Cap Value Fund (the “Fund”) may invest in foreign securities which involve political, economic and currency risks, greater volatility, and differences in accounting methods. The Fund invests in small-cap companies, which involves additional risks such as limited liquidity and greater volatility. Growth stocks typically are more volatile than value stocks; however, value stocks have a lower expected growth rate in earnings and sales. Fund holdings and sector allocations are subject to change at any time and should not be considered recommendations to buy or sell any security. Please refer to the Schedule of Investments in this report for complete fund holdings.Current and future portfolio holdings are subject to risk. Free cash flow is revenue less operating expenses including interest expenses and maintenance capital spending.It is discretionary cash that a company has after all expenses and is available for purposes such as dividend payments, investing back into the business or share repurchases. Basis point is a unit that is equity to 1/100th of 1% and is used to denote the change in a financial instrument. The S&P 500® Index is a broad based unmanaged index of 500 stocks, which is widely recognized as representative of the equity market in general. The Russell 2000® Value Index offers investors access to the small-cap value segment of the U.S. equity universe.The Russell 2000® Value Index is constructed to provide a comprehensive and unbiased barometer of the small-cap value market. Based on ongoing empirical research of investment manager behavior, the methodology used to determine value probability approximates the aggregate small-cap value manager’s opportunity set. Source: Russell Investment Group. It is not possible to invest directly in an index. 6 Phocas Small Cap Value Fund Comparison of the change in value of a $10,000 investment in the Phocas Small Cap Value Fund vs the S&P 500® Index and the Russell 2000® Value Index (Annualized) 6 Months 1 Year Since Inception* Phocas Small Cap Value Fund -0.43% 27.42% -1.53% S&P 500® Index -6.65% 14.43% -4.63% Russell 2000® Value Index -1.64% 25.07% -5.13% Total annual fund operating expenses: 1.75% Past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling (866) 746-2271. Returns reflect reinvestment of dividends and capital gains distributions.Fee waivers are in effect.In the absence of fee waivers, returns would be reduced. Performance data shown does not reflect the 1% redemption fee imposed on shares held 90 days or less. If it did, total returns would be reduced. The performance data and graph do not reflect the deduction of taxes that a shareholder would pay on dividends, capital gains distributions, or redemption of Fund shares. Indices do not incur expenses and are not available for investment. The S&P 500® Index is an unmanaged index generally representative of the market for stocks of large-sized U.S. companies. The figures above reflect all dividends reinvested. The Russell 2000® Value Index measures the performance of those Russell 2000® companies with lower price-to-book ratios and lower forecasted growth values. Foreign securities typically involve greater volatility and political, economic and currency risks and differences in accounting methods than domestic securities. *Commencement of operations on September 29, 2006. 7 Phocas Small Cap Value Fund EXPENSE EXAMPLE – June 30, 2010 (Unaudited) As a shareholder of a mutual fund, you incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments; redemption fees; and exchange fees; and (2) ongoing costs, including management fees; distribution and/or service fees; and other Fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds.The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (1/1/10 – 6/30/10). Actual Expenses The first line of the table below provides information about actual account values and actual expenses, with actual net expenses being limited to 0.99% for the Small Cap Value Fund per the advisory agreement.Although the Fund charges no sales load or transaction fees, you will be assessed fees for outgoing wire transfers, returned checks, and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent.The example below includes, but is not limited to, management fees, fund accounting, custody and transfer agent fees.You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds.Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees, or exchange fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. 8 Phocas Small Cap Value Fund EXPENSE EXAMPLE – June 30, 2010 (Unaudited), Continued Beginning Ending Expenses Paid Account Value Account Value During Period 1/1/10 6/30/10 1/1/10 – 6/30/10* Actual $ 995.70 Hypothetical (5% return before expenses) * Expenses are equal to an annualized expense ratio of 0.99% for the Small Cap Value Fund, multiplied by the average account value over the period, multiplied by 181 (days in the most recent fiscal half-year)/365 days (to reflect the one-half year period). SECTOR ALLOCATION OF PORTFOLIO ASSETS – June 30, 2010 (Unaudited) Percentages represent market value as a percentage of total investments. 9 Phocas Small Cap Value Fund SCHEDULE OF INVESTMENTS at June 30, 2010 Shares COMMON STOCKS - 96.00% Value Advertising, Public Relations, and Related Services - 1.19% Interpublic Group of Companies, Inc. (a) $ Aerospace Product and Parts Manufacturing - 1.61% AAR Corp. (a) Triumph Group, Inc. Agencies, Brokerages, and Other Insurance Related Activities - 0.73% National Financial Partners Corp. (a) Animal Slaughtering and Processing - 0.70% Darling International, Inc. (a) Architectural, Engineering, and Related Services - 0.94% URS Corp. (a) Basic Chemical Manufacturing - 2.53% Ashland, Inc. OM Group, Inc. (a) Sensient Technologies Corp. Clothing Stores - 1.29% Childrens Place Retail Stores, Inc. (a) Communications Equipment Manufacturing - 2.27% Arris Group, Inc. (a) Brush Engineered Materials, Inc. (a) Tellabs, Inc. Computer Systems Design and Related Services - 4.05% Internet Capital Group, Inc. - Class A (a) JDA Software Group, Inc. (a) Synaptics, Inc. (a) SYNNEX Corp. (a) The accompanying notes are an integral part of these financial statements. 10 Phocas Small Cap Value Fund SCHEDULE OF INVESTMENTS at June 30, 2010, Continued Shares Value Cut and Sew Apparel Manufacturing - 3.88% Iconix Brand Group, Inc. (a) $ Perry Ellis International, Inc. (a) Volcom, Inc. (a) Depository Credit Intermediation - 12.99% Banco Latinoamericano de Exportaciones S.A. (b) Boston Private Financial Holdings, Inc. Columbia Banking System, Inc. First Niagara Financial Group, Inc. FirstMerit Corp. IBERIABANK Corp. PacWest Bancorp Republic Bancorp, Inc. - Class A SVB Financial Group (a) Synovus Financial Corp. Washington Banking Co. Whitney Holding Corp. Wintrust Financial Corp. Electric Power Generation, Transmission and Distribution - 1.67% Great Plains Energy, Inc. Portland General Electric Co. Unitil Corp. Electrical Equipment Manufacturing - 0.54% Powell Industries, Inc. (a) Electronic Shopping and Mail-Order Houses - 1.22% Systemax, Inc. Facilities Support Services - 0.56% Corrections Corp. of America (a) Footwear Manufacturing - 2.04% Deckers Outdoor Corp. (a) The accompanying notes are an integral part of these financial statements. 11 Phocas Small Cap Value Fund SCHEDULE OF INVESTMENTS at June 30, 2010, Continued Shares Value Footwear Manufacturing - 2.04% (Continued) Wolverine World Wide, Inc. $ Fruit and Vegetable Preserving and Specialty Food Manufacturing - 1.11% Treehouse Foods, Inc. (a) Furniture and Home Furnishing Merchant Wholesalers - 1.49% United Stationers, Inc. (a) Health Care Providers & Services - 0.45% PharMerica Corp. (a) Insurance Carriers - 4.15% Alterra Capital Holdings Ltd. (b) American Physicians Capital, Inc. CNO Financial Group, Inc. (a) Infinity Property & Casualty Corp. Unitrin, Inc. Lawn and Garden Equipment and Supplies Stores - 0.54% Titan Machinery, Inc. (a) Management of Companies and Enterprises - 1.31% CoBiz Financial, Inc. Safeguard Scientifics, Inc. (a) Management, Scientific, and Technical Consulting Services - 1.27% Huron Consulting Group, Inc. (a) Medical Equipment and Supplies Manufacturing - 1.30% Orthofix International N.V. (a)(b) Metal Ore Mining - 0.97% Coeur d’Alene Mines Corp. (a) Miscellaneous Durable Goods Merchant Wholesalers - 0.66% Schnitzer Steel Industries, Inc. - Class A The accompanying notes are an integral part of these financial statements. 12 Phocas Small Cap Value Fund SCHEDULE OF INVESTMENTS at June 30, 2010, Continued Shares Value Miscellaneous Durable Goods Merchant Wholesalers - 0.66% (Continued) School Specialty, Inc. (a) $ Natural Gas Distribution - 1.56% Atmos Energy Corp. Laclede Group, Inc. Nonscheduled Air Transportation - 1.01% Atlas Air Worldwide Holdings, Inc. (a) Oil and Gas Extraction - 5.48% Petroleum Development Corp. (a) Rosetta Resources, Inc. (a) Swift Energy Co. (a) Whiting Petroleum Corp. (a) Other Electrical Equipment and Component Manufacturing - 1.19% Herley Industries, Inc. (a) Other Fabricated Metal Product Manufacturing - 1.49% Timken Co. Watts Water Technologies, Inc. - Class A Other General Purpose Machinery Manufacturing - 1.19% Esterline Technologies Corp. (a) Other Telecommunications - 0.90% NII Holdings, Inc. (a) Personal Care Services - 1.78% Steiner Leisure Ltd. (a)(b) Petroleum and Coal Products Manufacturing - 0.45% Ameron International Corp. Pharmaceutical and Medicine Manufacturing - 4.69% Martek Biosciences Corp. (a) The accompanying notes are an integral part of these financial statements. 13 Phocas Small Cap Value Fund SCHEDULE OF INVESTMENTS at June 30, 2010, Continued Shares Value Pharmaceutical and Medicine Manufacturing - 4.69% (Continued) NBTY, Inc. (a) $ Par Pharmaceutical Companies, Inc. (a) ViroPharma, Inc. (a) Plastics Product Manufacturing - 0.44% Tredegar Corp. Rail Transportation - 0.88% Kansas City Southern (a) Real Estate Investment Trusts - 12.15% Alexandria Real Estate Equities,Inc. Cogdell Spencer, Inc. Digital Realty Trust, Inc. DuPont Fabros Technology, Inc. First Potomac Realty Trust Kilroy Reallty Corp. LaSalle Hotel Properties Macerich Co. Sun Communities, Inc. Resin, Synthetic Rubber, and Artificial Synthetic Fibers and Filaments Manufacturing - 0.71% Huntsman Corp. Sawmills and Wood Preservation - 0.93% Louisiana-Pacific Corp. (a) Securities and Commodity Contracts Intermediation and Brokerage - 1.58% Affiliated Managers Group, Inc. (a) Semiconductor and Other Electronic Component Manufacturing - 3.72% Fairchild Semiconductor International, Inc. - Class A (a) Microsemi Corp. (a) RF Micro Devices, Inc. (a) The accompanying notes are an integral part of these financial statements. 14 Phocas Small Cap Value Fund SCHEDULE OF INVESTMENTS at June 30, 2010, Continued Shares Value Software Publishers - 1.12% Compuware Corp. (a) $ S1 Corp. (a) Support Activities for Mining - 0.87% Parker Drilling Co. (a) Trading Companies & Distributors - 0.70% Aceto Corp. Water, Sewage and Other Systems - 0.81% American Water Works Co.,Inc. Wireless Telecommunications Carriers (except Satellite) - 0.89% Syniverse Holdings, Inc. (a) TOTAL COMMON STOCKS (Cost $13,935,698) CLOSED-END FUNDS - 1.60% Ares Capital Corp. Prospect Capital Corp. TOTAL CLOSED-END FUNDS (Cost $223,286) SHORT-TERM INVESTMENTS - 2.41% AIM STIT-STIC Prime Portfolio - Institutional Class, 0.20% (c) TOTAL SHORT-TERM INVESTMENTS (Cost $366,154) TOTAL INVESTMENTS IN SECURITIES (Cost $14,525,138) - 100.01% Liabilities in Excess of Other Assets - (0.01)% ) NET ASSETS - 100.00% $ (a) Non-income producing security. (b) U.S. traded security of a foreign issuer. (c) Rate shown is the 7-day yield as of June 30, 2010. The accompanying notes are an integral part of these financial statements. 15 Phocas Small Cap Value Fund STATEMENT OF ASSETS AND LIABILITIES at June 30, 2010 ASSETS Investments in securities, at value (identified cost $14,525,138) $ Cash Receivables: Dividends and interest Fund shares sold 33 Other receivable (Note 9) Prepaid expenses Total assets LIABILITIES Payables: Audit fee Fund accounting fees Transfer agent fees and expenses Shareholder reporting Advisory fees Administration fees Custody fees Legal fees Chief Compliance Officer fee Accrued expenses Total liabilities NET ASSETS $ CALCULATION OF NET ASSET VALUE PER SHARE Net assets applicable to shares outstanding $ Shares issued and outstanding [unlimited number of shares (par value $0.01) authorized] Net asset value, offering and redemption price per share $ COMPOSITION OF NET ASSETS Paid-in capital $ Undistributed net investment income Accumulated net realized loss on investments ) Net unrealized appreciation on investments Net assets $ The accompanying notes are an integral part of these financial statements. 16 Phocas Small Cap Value Fund STATEMENTS OF OPERATIONS Six Months Ended Year Ended June 30, 2010* December 31, 2009 INVESTMENT INCOME Income Dividends (net of foreign withholding taxes of $340 and $745, respectively) $ $ Interest Total income Expenses Advisory fees (Note 4) Audit fees Adminstration fees (Note 4) Fund accounting fees (Note 4) Transfer agent fees and expenses (Note 4) Custody fees (Note 4) Legal fees Reports to shareholders Trustee fees Chief Compliance Officer fee (Note 4) Registration fees Insurance expense Miscellaneous expenses Total expenses Less: advisory fee waiver and reimbursement (Note 4) ) ) Net expenses Net investment income REALIZED AND UNREALIZED GAIN (LOSS) ON INVESTMENTS Net realized gain (loss) on investments ) Net change in unrealized appreciation (depreciation) on investments ) Net realized and unrealized gain on investments Net Increase in Net Assets Resulting from Operations $ $ * Effective June 30, 2010, the Fund changed its fiscal year end to June 30 from December 31. The accompanying notes are an integral part of these financial statements. 17 Phocas Small Cap Value Fund STATEMENTS OF CHANGES IN NET ASSETS Six Months Ended Year Ended June 30, 2010* December 31, 2009 INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income $ $ Net realized gain (loss) on investments ) Net change in unrealized appreciation (depreciation) on investments ) Net increase (decrease) in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS From net investment income — ) Total distributions to shareholders — ) CAPITAL SHARE TRANSACTIONS Net increase (decrease) in net assets derived from net change in outstanding shares (a) ) ) Total increase (decrease) in net assets ) NET ASSETS Beginning of period End of period $ $ Undistributed net investment income $ $ — (a)A summary of share transactions is as follows: Six Months Ended Year Ended June 30, 2010* December 31, 2009 Shares Paid-in Capital Shares Paid-in Capital Shares sold $ $ Shares issued on reinvestments of distributions — — Shares redeemed (b) Net increase (decrease) ) $ ) ) $ ) (b)Net of redemption fees of $ $ * Effective June 30, 2010, the Fund changed its fiscal year end to June 30 from December 31. The accompanying notes are an integral part of these financial statements. 18 Phocas Small Cap Value Fund STATEMENTS OF CHANGES IN NET ASSETS, Continued Year Ended December 31, 2008 $ ) $ $ Year Ended December 31, 2008 Shares Paid-in Capital $ ) ) $ $ The accompanying notes are an integral part of these financial statements. 19 Phocas Small Cap Value Fund FINANCIAL HIGHLIGHTS – For a share outstanding throughout each period September 29, Six Months Year Ended 2006* Ended December 31, through June 30, December 31, 2010** Net asset value, beginning of period $ Income from investment operations: Net investment income 0.02 ^ Net realized and unrealized gain (loss) on investments ) ) ) Total from investment operations ) ) ) Less distributions: From net investment income — ) From net realized gain on investments — — — ) — Total distributions — ) Redemption fees retained #^ #^ #^ #^ — Net asset value, end of period $ Total return -0.43
